DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant has made the argument that the bending punch of Smith is not conducting air-bending of the workpiece instead merely folding the workpiece. The examiner respectfully submits that the process of air-bending requires that a workpiece comes in contact with the outside edges of the dies as well as the punch tip. This is achieved by the Smith reference with the outside edges of the dies and the punch tip contacting the workpiece. Thus, the Smith reference shows a method of air bending a workpiece.
Applicant’s arguments, see Remarks, filed 11/18/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 5027633, hereafter Smith).

Regarding Claim 1, Smith teaches a method of forming a bend in a plate of material (Fig. 5, Element 52) comprising:
Air bending a plate of material in a first air bending step (Fig. 4) by applying a first bending force using a first bending punch (Fig. 4, Element 26) and a first die (Fig. 4, Element 32) having a first die width
Then air bending the plate of material (Fig. 5, Element 52) in a second air bending step (Fig. 5) by applying a second bending force using a second bending punch (Fig. 5, Element 26) and a second die (Fig. 5, Element 40) having a second die width
Wherein the first and second bending force (Figs. 4 & 5, Element 26) are applied at the same point of the plate and in the same direction
The second die (Fig. 5, Element 40) width is less than the first die width.

	Regarding Claim 2, Smith teaches:
The second die (Fig. 5, Element 40) width is less than the first die width.

	Regarding Claim 7, Smith teaches:
The same bending punch (Fig. 5, Element 26) is used as the first and second bending punch (Fig. 5, Element 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1, in view of Bruggenbrock (US 8276428, hereafter Bruggenbrock).

Regarding Claim 3, Smith teaches:
A double die is used in which the second die (Fig. 5, Element 40) resides below the first die (Fig. 4, Element 32)
The first and second die (Fig. 4, Elements 32 & 40) being aligned such that the planes formed by the die supports of the first and second dies are parallel
The midpoint of the first die and second die (Fig. 4, Elements 32 & 40) lie in the plane traversed by the bending punch (Fig. 4, Element 26) during the first and second bending steps (Figs. 4 & 5).
	Smith does not teach that the double die is a nested double die in which the second die resides within the first die. However, Bruggenbrock, in the same field of air bending presses, teaches a nested double die wherein a second die (Fig. 1, Element 7) which resides within a first die (Fig. 1, Elements 4 & 5). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the pressing device of Smith to have a nested double die wherein the second die resides within the first die, as disclosed by Bruggenbrock, as this modification is a known method in the art which would perform the same function as the separate dies of Smith.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 7, in view of itself.

Regarding Claim 8, Smith does not expressly disclose the first die (Fig. 4, Element 32) width, W1, and the second die (Fig. 4, Element 40) width, W2, satisfying the relationship 4W2 ≥ W1≥3/2W2. Smith discloses that the distance between the first die members (Fig. 4, Element 32) can be adjusted as required for different widths (Cols. 1 & 2, Lines 66-68 & 1-2 respectively) this variable being a result effective variable in that changing the width of the die would change the resulting shape of the finished product. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Smith by making the relationship of the first width W1 and the second width W2 be 4W2≥W1≥3/2W2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 8, in view of Harold (US 2908315, hereafter Harold).

Regarding Claim 9, the modified Smith does not teach that the first width W1 is between 18t and 30t, wherein t is the thickness of the plate being bent. However, Harold, in the same field of air bending press brakes, teaches a die width (Fig. 7, Element X) being expressed by the equation X=2t+f, wherein t is thickness of the plate (Fig. 7, Element 2) and f is the thickness of the press flange (Fig. 7, Element 7). This equation having a first press width within the range of 18t and 30t given an appropriate press flange. It would have been obvious to one skilled in the art prior to the effective filing date to have .

Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1, in view of Bruggenbrock.

	Regarding Claim 10, the modified Smith does not teach that the double die is a nested double die. However, Bruggenbrock, in the same field of air bending presses, teaches a nested double die wherein a second die (Fig. 1, Element 7) which resides within a first die (Fig. 1, Elements 4 & 5). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the pressing device of Smith to have a nested double die, as disclosed by Bruggenbrock, as this modification is a known method in the art which would perform the same function as the separate dies of Smith.
The modified Smith does not expressly disclose the height difference H between the first and second dies satisfying the following relationship 0.15≤2H/(W1-W2)≤2.2. Smith discloses that the distance between the first die members (Fig. 4, Element 32) can be adjusted as required for different widths (Cols. 1 & 2, Lines 66-68 & 1-2 respectively) this variable being a result effective variable in that changing the width of the die would change the resulting shape of the finished product. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Smith by making the relationship of the first width W1 and the second width W2 be 0.15≤2H/(W1-W2)≤2.2 (as the height, H, does not vary) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 13, the modified Smith does not teach that the strain of the outer fibres of the bend at the end of the first bending step is from 2% to 9%. However, it would have been obvious to one skilled in the art prior to the effective filing date that when the conditions of claim 10 are met that a strain of the outer fibres of the bend at the ends of the first bending step would be between 2% and 9% as the applicant states (Page 26, Lines 9-12) that when these conditions are met that the strain will be within this range thus making this limitation inherent to a structure which satisfies the relationship of claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1, in view of Butchart (“Selecting a new press brake” (2001), hereafter Butchart).

Regarding Claim 11, the modified Smith does not teach that the height difference, H, between the first and second dies, and thickness, t, of the material being bent would satisfy the relationship 1.3≤H/t≤16. However, Butchart, in the same field of air bending press brakes, teaches that the height of the deflection of the material used is dependent upon the thickness of the material when determining the appropriate press tonnage (“Deflection”). Therefore, it would have been obvious to one skilled in the art prior to the effective filing date that the height difference between the first die and second die and the thickness of the material used would be related in order to determine the appropriate ratio when bending.
Though the modified Smith does not expressly disclose the height difference, H, between the first and second dies, and thickness, t, of the material being bent would satisfy the relationship 1.3≤H/t≤16 as required by the claim. The modified Smith discloses that the distance between the first and second die and the thickness of the material used are related. Therefore, it would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1, in view of Liu (EP 0055435 A2, hereafter Liu).

Regarding Claim 14, Smith does not teach that the first bending step is from 15 to 120 degrees. However, Liu, in the same field of press brakes, teaches a first bending step which produces a first bending angle (Fig. 4a, Element Ө) from 45 to 95 degrees (Page 9, 2nd Paragraph). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the first bending step of Smith to have a bending angle from 15 to 120 degrees as this bending angle is used to bend the material to a desired shape.

Regarding Claim 15, Smith does not teach that the material used is a metallic material. However, Liu teaches the use of sheet metal (Page 9, 2nd Paragraph) in the bending operation. It would have been obvious to one skilled in the art prior to the effective filing date to have used a metallic material as the material to be bent as metallic materials are known materials in the art offering generally higher strength characteristics.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1, in view of Bannister (“Structural Integrity Assessment Procedures For European Industry” (1996), hereafter Bannister).

Regarding Claim 16, Smith does not teach that the material has a yield to tensile strength ratio of 0.85-1.0 or the material being steel. However, Bannister, in the related field of material properties and use of steel, teaches the use of steels having yield to tensile strength ratios up to 0.92 being used in the building of buildings and bridges (Table 1, Code, EC3). It would have been obvious to one skilled in the art prior to the effective filing date to have used steel material having a yield to tensile strength ratio of 0.85-1.0 as this material is readily used in the building of buildings and bridges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (JP 01186219 A) which teaches an air bending press brake having a second die width below a first die width which is smaller than the first die width.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725